Casey, J. P.,
dissents and votes to affirm in a memorandum. Casey, J. P. (dissenting). I would affirm the judgment of Supreme Court dismissing the petition. The majority concludes that petitioner Gregory Dombroski had the option "of pursuing his statutory remedy under Civil Service Law §75 or utilizing the contract’s grievance machinery” (emphasis in original). Civil Service Law § 75 contains substantive and procedural provisions which govern removal and other disciplinary action at the administrative level. Although Civil Service Law § 75 apparently serves as the legal basis or theory for Dombroski’s claim that respondents’ determination was made in violation of lawful procedure and was arbitrary and capricious, the remedy Dombroski has chosen as the means for asserting that claim and seeking to annul the determination is a special proceeding pursuant to CPLR article 78 (see, CPLR 7801, 7803 [3]; Matter of Borrell v County of Genesee, 73 AD2d 386). Having chosen to seek relief pursuant to CPLR article 78, Dombroski is bound by the relevant provisions governing that remedy, including the provision that precludes a challenge to a determination "which is not final or can be adequately reviewed by appeal to a court or to some other body or officer” (CPLR 7801 [1]).
As the majority concedes, the relief sought by Dombroski in this article 78 proceeding could have been obtained by way of the grievance procedure, and the courts of this State have consistently and uniformly held that, pursuant to the doctrine of exhaustion of administrative remedies, a petitioner who fails to pursue the grievance procedures provided for in the collective bargaining agreement is barred from maintaining an article 78 proceeding seeking relief which could have been obtained in the grievance process (Matter of Plummer v Klepak, 48 NY2d 486, 489, cert denied 445 US 952; Matter of Oneida County Deputy Sheriff’s Benevolent Assn. v Hasenauer, 145 AD2d 984, 985; Matter of Cantres v Board of Educ., 145 AD2d 359, 360; Carlen v Harris, 140 AD2d 288, 290, lv denied 73 NY2d 709; Matter of Brown v Casier, 95 AD2d 574, 576). We have applied this rule in cases where the petitioners failed to initiate the available grievance process (see, Matter of Brown v Casier, supra; Matter of Taylor v Libous, 87 AD2d 947), and in those cases where the petitioners abandoned the grievance procedure prior to its completion (see, Matter of Mottironi v Axelrod, 133 AD2d 948, lv denied 70 NY2d 615; Matter of Ward v Chesworth, 125 AD2d 912, 914, lv denied 69 *809NY2d 610), including the failure to proceed timely to the final step of arbitration (see, Matter of Trainosky v New York State Dept. of Taxation & Fin., 105 AD2d 525, 526).
Since the exhaustion rule is not an inflexible one, the courts have recognized that the rule need not be followed "when an agency’s action is challenged as either unconstitutional or wholly beyond its grant of power * * * or when resort to an administrative remedy would be futile * * * or when its pursuit would cause irreparable injury” (Watergate II Apts. v Buffalo Sewer Auth., 46 NY2d 52, 57 [citations omitted]). Dombroski does not claim that his transfer was unconstitutional or wholly beyond respondents’ grant of power. Nor is there any claim that pursuit of the grievance procedure would have been futile or would have caused irreparable injury. Rather, Dombroski claims that his transfer effectively resulted in a demotion from the Detective position in violation of the procedural requirements of Civil Service Law § 75 (1) (e). If the claimed violation of the Civil Service Law raised an issue concerning the scope of respondents’ authority which was not grievable under the collective bargaining agreement, this proceeding would not be barred (see, Matter of Ward v Chesworth, supra, at 913), but the grievance procedure herein expressly applies to "any claimed violation, misinterpretation or inequitable application of existing laws”. Since Dombroski failed to pursue an available administrative remedy, and since none of the recognized exceptions to the exhaustion rule is applicable here, Supreme Court correctly held that this CPLR article 78 proceeding is barred by the doctrine of exhaustion of administrative remedies. I see neither any legal basis nor any practical need to create a new exception to the exhaustion rule merely because Dombroski seeks to vindicate a right created by statute, rather than one created by the collective bargaining agreement, particularly since the collective bargaining agreement specifically authorizes the vindication of a statutory right through the grievance procedure.